Exhibit 10.2

 





[logo.jpg]

SEPARATION AGREEMENT

 

This Agreement is entered into by and between Christoph Berlin and hopTo Inc.
(the “Company”). The purpose of this Agreement is to confirm the terms of Mr.
Berlin’s departure from the Company.

 

1.       Voluntary Resignation. Specifically, Mr. Berlin and the Company agree
that Mr. Berlin has voluntarily resigned from all positions at the Company and
its subsidiaries effective March 12, 2014 and both parties will characterize Mr.
Berlin’s departure accordingly. As a voluntary resignation, Mr. Berlin and the
Company agree that there will neither be any acceleration of the vesting of Mr.
Berlin’s stock options or restricted stock under the applicable stock option or
restricted stock agreement, nor any shortening of the otherwise applicable time
period for exercise of stock options. Mr. Berlin and the Company agree that
other than (i) this Agreement, (ii) the Notice of Grant and Restricted Stock
Agreement grant date August 15, 2012 between Mr. Berlin and the Company (the
“Restricted Stock Agreement”), (iii) the Stock Option Agreement dated February
1, 2012 between Mr. Berlin and the Company (the “Option Agreement”) and (iv) the
Proprietary Information and Inventions Agreement dated January 30, 2012 between
Mr. Berlin and the Company (the “NDA”), (v) the Insider Trading Policy agreement
dated March 19, 2012, there are no contracts, agreements or understandings
between him and the Company and no other commitments by either party to the
other, whether in regard to equity, compensation or inventions, or otherwise.
Mr. Berlin agrees that no compensation (other than his final check, which he has
received), bonus (cash or otherwise), benefits, additional equity grants or any
other amount are/is or will be due to him from the Company on account of all
services rendered by Mr. Berlin to the Company or its subsidiaries and
affiliates.

 

2.       Non-Disparagement. Mr. Berlin agrees that he will not make any
negative, disparaging, detrimental or derogatory comments to any third party
concerning the Company or its current and former officers, directors, employees,
agents, representatives, affiliates or subsidiaries. The Company agrees that no
person authorized to speak for it (i.e., the members of its Board of Directors
and its executive officers), nor the Company itself in any statement by the
Company, will make any negative, disparaging, detrimental or derogatory comments
to any third party concerning Mr. Berlin. Nothing in this Paragraph shall
prevent either Mr. Berlin or the Company from (i) making truthful statements
regarding the other where compelled by legal process in the form of a court
order, order from a regulatory agency or similar legal process or where required
by the rules and regulations of the Securities and Exchange Commission or (ii)
responding truthfully to a breach by the other party of this Paragraph. Mr.
Berlin and the Company will mutually agree upon the content and form of any
staff or public announcement regarding his employment with, and departure from,
the Company; provided, the Company may in its discretion file a Current Report
on Form 8-K (and in any other SEC filing) announcing the voluntary resignation
of Mr. Berlin and the terms (and providing a copy) of this Agreement.

 

3.       No Admission of Liability. This Agreement does not constitute an
admission of any kind by either Mr. Berlin or the Company.



 

1919 S Bascom Avenue, Suite 600, Campbell, CA 95008

 

 
 

--------------------------------------------------------------------------------

 

 

[logo.jpg]

4.       Return of Company Property and Confidentiality. Mr. Berlin has
confirmed that he has returned all Company property in his possession, whether
in physical or electronic form, including all originals and copies of
confidential and proprietary information, office keys, parking card, computer
equipment and software, databases, files, records, client lists, personnel
information, correspondence, work papers and any other materials he may have in
his possession or under his control that relate to the business of the Company.
This Paragraph is in addition to any similar obligations in the NDA.

 

5.       Entire Agreement/Integration/Governing Law/Jurisdiction/Miscellaneous.
This constitutes the entire agreement between Mr. Berlin and the Company
concerning the terms of Mr. Berlin’s separation from the Company. All prior
discussions have been and are merged an integrated into, and are superseded by,
this Agreement. For avoidance of doubt, the Restricted Stock Agreement, the
Stock Option Agreement and the NDA remain in effect in accordance with their
respective terms. This Agreement shall be governed by California law without
giving effect to such state’s choice of law provisions. Any action to enforce
this Agreement may be brought, and each party consents to the personal
jurisdiction of, the federal or state courts in Santa Clara County, California.
The prevailing party in any dispute hereunder shall be entitled to its
reasonable attorneys fee and costs. Any party shall be entitled to seek an
injunction or other equitable remedy to prevent breaches or future breaches of
this Agreement, in addition to other remedies or damages available at law. This
Agreement may be signed in counterparts. The addresses of the parties listed
below may be used for any notification or purpose needed under this Agreement
unless changed in a written notice to the other party providing a new address
for such purposes.

 

Agreed:

 

Dated: March 12, 2014 

 

/s/ Christoph Berlin 

 

 

Christoph Berlin

 

 

Address__________________________ 

 

 

_________________________________ 

 

 

 

Dated: March 12, 2014 hopTo Inc.     By:  /S/ Eldad Eilam   Its: CEO & President
    Address 1919 S Bascom Ave., Ste 600     Campbell, CA 95008



 

1919 S Bascom Avenue, Suite 600, Campbell, CA 95008

                                                                                                                  
                                       